Case 2:20-cv-06560-JDW Document1 Filed 12/31/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH GINTZ
1023 S. Lyn Mar Drive
Quincy, IL 62305
Plaintiff
v.

THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY
2005 Market Street #4
Philadelphia, PA 19103 :
Defendant : NO.:
COMPLAINT

NOW COMES, the Plaintiff, Joseph Gintz, by and through his Counsel, Pond,
Lehocky, LLP, and hereby complains of the above referenced Defendant, The Lincoln
National Life Insurance Company, (hereinafter referred to as “Lincoln”), as follows:
I. STATEMENT OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy
issued to the Claimant through his Employer, thus it is governed by the Employee
Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

2. All acts and occurrences material to the instant causes of action occurred

within the jurisdictional boundaries of this Honorable Court.
Case 2:20-cv-06560-JDW Document1 Filed 12/31/20 Page 2 of 5

Il. FACTS:

3. The Plaintiff, Joseph Gintz, is an adult and competent individual
with a physical address of 1023 S. Lyn Mar Drive, Quincy, IL 62305.

4. The Defendant, Lincoln, under information and belief, is a business
entity with a principal place of business located at 2005 Market Street, #4,
Philadelphia, PA 19103.

5. Lincoln is a business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

6. Ona date certain, Lincoln, issued a policy providing disability
insurance benefits under policy number 00001020132200000 to the Plaintiff through
the Plaintiff's employer, BLET BNSF MRL IL.

7. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

8.  Atall times material and relevant hereto, all policy premiums due on

behalf of the Plaintiff under said policy were paid.

9,  Atall times material and relevant hereto, the Plaintiff performed all
obligations required of him under said contract of insurance.
10. Atall times material and relevant hereto, the Plaintiff was a qualified

participant in the employee benefit plan provided by Lincoln to the Plaintiffs
Case 2:20-cv-06560-JDW Document1 Filed 12/31/20 Page 3 of 5

employer through policy number 000010201322000000.

11. Ona date certain, the Plaintiff filed an application for long term
disability benefits with Lincoln. The Plaintiff received long term disability from
March 3, 2016 until December 3, 2019.

12. By correspondence, the Defendant informed the Plaintiff that he
maintains the capacity to perform the duties of any occupation for which he is
qualified.

13. The Plaintiff filed an administrative appeal and submitted additional
medical records and opinions of her treating doctors in support of his claim.

14. By correspondence dated September 11. 2020, Lincoln denied the
Plaintiff’ s administrative appeal and informed him of his right to bring a civil action
disputing the adverse benefit decision.

15. Lincoln acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiff's claim for disability benefits.

16. The actions of Lincoln in denying the Plaintiff's claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made
in violation of 29 U.S.C. §1001, et seq.

17. The actions of Lincoln in denying the Plaintiff's claim for disability
insurance benefits are contrary to the language of the policy in question.

18. The Plaintiff is entitled to disability insurance benefits under the
Case 2:20-cv-06560-JDW Document1 Filed 12/31/20 Page 4 of 5

aforementioned policy as she has satisfied through medical evidence that she meets
the definition of disability under the policy of insurance.

19. The Plaintiff is entitled to recover the benefits due to him under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

20. As adirect and proximate result of the actions of Lincoln as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

21. As adirect and proximate result of the actions of Lincoln, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff; however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from December 3, 2019 to the present and continuing into
the future.

WHEREFORE, the Plaintiff, Joseph Gintz, respectfully requests that judgment
be entered against Lincoln as follows:

1. Ordering Lincoln to pay to the Plaintiff, Joseph Gintz, long term
disability insurance benefits from December 3, 2019 to the present and
continuing into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, Joseph Gintz, prejudgment interest on the award
until the date of judgment;

3. Awarding the Plaintiff's attorney’s fees, court costs and other reasonable
Case 2:20-cv-06560-JDW Document1 Filed 12/31/20 Page 5of5

costs incurred for the prosecution of the instant action;
4. Granting such other and further relief as the Court may deem just and

proper.

RESPECTFULLY SUBMITTED,

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, LLP

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
